PER CURIAM.
Stanley K. Geddie, petitioner, seeks cer-tiorari review of the trial court’s order denying him relief from a disciplinary report issued by the Florida Department of Corrections (Department), forfeiting certain gain time he accumulated while in the custody of the Department. He also seeks relief from the circuit court’s order authorizing the Department to impose a lien against his trust account for the full amount of costs and fees caused by the proceeding he instituted. We deny the petition insofar as it relates to the forfeiture of gain time, because in this respect, we find the circuit court did not depart from the essential requirements of the law. See Sheley v. Fla. Parole Comm’n, 703 So.2d 1202 (Fla. 1st DCA 1997), approved, 720 So.2d 216 (Fla.1998). We agree, however, that the trial court departed from the essential requirements of the law by imposing a lien against petitioner’s trust account. See Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003); Wagner v. McDonough, 927 So.2d 216 (Fla. 1st DCA 2006).
Petition for writ of certiorari DENIED in part and GRANTED in part.
ERVIN, WEBSTER, and HAWKES, JJ., concur.